737 N.W.2d 751 (2007)
In re Alyssa Anne KEAST and Amber Marie Keast, Minors,
Department of Human Services, Petitioner-Appellee,
v.
Timothy Atwood and Barbara Atwood, Respondents-Appellants, and
Nicole Coppess, Respondent-Appellee.
Docket No. 134443. COA No. 277354.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the April 17, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.